Citation Nr: 0713876	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
and muscle pains due to undiagnosed illness.

2.  Entitlement to service connection for joint and muscle 
pain due to undiagnosed illness.

3.  Entitlement to service connection for memory loss and 
sleep disorder due to undiagnosed illness and/or secondary to 
other claimed conditions.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1978 to April 
1985 and from October 1990 to May 1991.  He served in the 
Persian Gulf during the Persian Gulf War.

In a December 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, inter alia denied a claim for service 
connection for joint and muscle pain and cramps in the legs 
due to undiagnosed illness.  That decision also denied 
service connection for dysthymia.  The veteran was notified 
of that decision in December 1997, but he did not appeal.  
Thus, that decision became final.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from an April 2002 RO rating decision that, in 
pertinent part, determined that no new and material evidence 
had been received to reopen claims of service connection for 
dysthymia and for joint and muscle pain due to undiagnosed 
illness.  The RO also denied service connection for GERD, 
hypertension, sleep disorder, and PTSD.  

Although the RO denied reopening a claim for direct service 
connection for dysthymia claimed as memory loss, in his 
notice of disagreement (NOD), the veteran indicated that he 
was seeking entitlement to service connection for memory loss 
due to undiagnosed illness.  The RO then issued a statement 
of the case (SOC) addressing entitlement to service 
connection for dysthymia and depression claimed as memory 
loss due to undiagnosed illness.  In his substantive appeal, 
the veteran did not address dysthymia.  Rather, he addressed 
memory loss.  Thus, the issue of reopening a claim for 
service connection for dysthymia is not before the Board; 
however, because the veteran has perfected an appeal for 
service connection for an undiagnosed illness manifested by 
memory loss, the Board will address that issue.  Moreover, 
the Board will treat the claim as a new claim.  Under 
appropriate circumstances, an intervening change in 
applicable law may entitle a veteran to receive consideration 
of a claim de novo, that is, as a "new" claim, even though 
the claim is based on essentially the same facts as those in 
a previously adjudicated claim.  Routen v. West, 142 F.3d 
1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993).  The law concerning undiagnosed illness claims was 
revised since the final December 1997 decision, See 
38 U.S.C.A. § 1118, amended P.L. 107-103, § 202(b) (2), (d) 
(1) December 27, 2001, 115 Stat. 989.  Thus, the claim may be 
treated as a new claim.  

In a July 1994 Board decision, the Board referred an 
unaddressed NOD to the RO.  The RO issued an SOC in February 
1995, but the veteran did not submit a VA Form 9 or other 
correspondence containing the necessary information.  The 
Board therefore lacks jurisdiction to address the 
noncompensable rating assigned for the right 5th finger.

In March 2006, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704(e) (2006).

Service connection for GERD, hypertension, and for an 
acquired nervous disorder to include major depression and 
PTSD, and for undiagnosed illness manifested by memory loss 
and/or sleep disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  By rating decision of December 1997, the RO denied 
service connection for joint and muscle pain and cramps in 
legs due to undiagnosed illness and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the December 1997 RO decision 
and it became final.

3.  Evidence received at the RO since the December 1997 
rating decision relates to a previously unestablished fact 
necessary to substantiate the claim for service connection 
for joint and muscle pain and cramps in legs due to 
undiagnosed illness.  

4.  A chronic disability manifested by bilateral wrist joint 
pains, due to undiagnosed illness, has been manifested to a 
degree of 10 percent since the veteran returned from 
Southwest Asia.  

5.  A chronic disability manifested by muscle pains in the 
neck area, the arms, and the legs, due to undiagnosed 
illness, has been manifested to a degree of 10 percent since 
the veteran returned from Southwest Asia.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied service 
connection for joint and muscle pain and cramps in legs due 
to undiagnosed illness, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for joint and muscle pain 
and cramps in legs due to undiagnosed illness and the claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  A chronic disability manifested by joint pains due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

4.  A chronic disability manifested by muscle pains in the 
neck area, arms, and legs, due to undiagnosed illness, is 
presumed to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 
(West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2002, March and September 2003, August and 
November 2004, January and April 2005, and in March 2006, 
which informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The veteran will not be unfairly prejudiced by the grant of 
service connection, because the RO will assign an initial 
rating and effective date for that rating, which will not 
become final unless the veteran elects not to appeal.  If the 
veteran is dissatisfied with either the effective date or the 
disability ratings assigned to his newly service-connected 
disabilities, he is invited to submit a notice of 
disagreement (NOD) in accordance with appeal instructions 
that will accompany the RO rating decision.

Reopening a Claim of Service Connection for Joint and Muscle 
Pains Due to Undiagnosed Illness

As noted, in December 1997, the RO denied a claim for service 
connection for joint and muscle pains due to undiagnosed 
illness.  The veteran and his representative were notified of 
that decision in a letter from the RO, and did not appeal.  
Thus, the rating decision became final.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  The veteran applied to reopen the 
claim in November 2002.

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.1103 (2006).

38 C.F.R. § 3.156(a) (2006) provides: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the December 
1997 RO rating decision consists of service medical records 
(SMRs), service personnel records, VA treatment and X-ray 
reports, private medical reports, and the veteran's 
testimony, claims, and statements.  An October 1991 VA 
compensation examination report contains diagnoses of 
"residuals, injury to knees, cervical spine, lumbar spine, 
and right shoulder" and "left foot pain, etiology 
uncertain."  VA X-rays showed osteophyte formation at the 
distal end of the right clavicle.  All shoulder, neck, 
lumbar, and left foot joints were within normal limits on X-
ray.  Private medical reports noted complaints of neck and 
back pains in 1992.  In December 1997, the RO denied the 
claim because the veteran had not submitted evidence that the 
joint and muscle pains were related to active service nor 
were they 10 percent disabling.  

The evidence submitted since the final December 1997 RO 
decision includes more recent VA examination reports that 
contain diagnoses for some of the claimed conditions.  This 
is new evidence because these diagnoses are new.  This 
evidence is material because it relates to the claims 
previously denied.  This evidence is significant because it 
indicates which of the veteran's claimed symptoms remain 
undiagnosed.  Moreover, the veteran has provided lay evidence 
of the existence of symptoms over a period of six months or 
more, which is new, material, and significant, because 
presumptive service connection for an undiagnosed illness is 
limited to symptoms present for six months or longer.  Thus, 
the evidence is new and material evidence that relates to 
facts necessary to substantiate the claims.  The claims for 
service connection for undiagnosed illnesses are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service Connection for Undiagnosed Illness

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2006).

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He maintains that he 
has undiagnosed illnesses manifested by various neurologic 
and other signs and symptoms such as muscle pains and joint 
pains, and cramps and pain in the legs.  The medical evidence 
reflects that some of the claimed disorders have been 
attributed to a known diagnosis.  Under the circumstances, 
the provisions of 38 C.F.R. § 3.317 will be applied only to 
the remaining disorders, that is, painful wrist joints and 
muscle pains in the neck area, the arms, and the legs.  

Joint Pains

Arthritis has been given as a diagnosis for pain in the 
shoulders, the lumbar spine, the hips, and the ankles.  
Concerning the cervical spine, according to a June 2003 VA 
muscles compensation examination report, the physician 
concluded that no disease was found; however, a December 2004 
magnetic resonance imaging (MRI) showed cervical spine 
degenerative disc disease.  Therefore, the wrists joints 
remain for consideration for service connection for 
undiagnosed illness.

There is objective evidence of a chronic condition manifested 
by bilateral wrist joint pains, which have existed for more 
than six months.  These pains have not been attributed to a 
known diagnosis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, a painful joint warrants at least a 10 percent rating.  
Therefore, an undiagnosed illness is presumed to have caused 
chronic bilateral wrist joint pains that have been manifested 
to a degree of 10 percent.  There has been no evidence 
presented that suggests that these symptoms are the result of 
a supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  

The Court of Appeals for Veterans Claims (Court) has stated, 
"the requirement that a veteran show a "nexus between the 
chronic disability and the undiagnosed illness" 
impermissibly adds a limitation to, rather than derives from, 
the statute and the regulation and thus runs afoul of 
Brown v. Gardner, 513 U.S. 115 (1994) (regulation imposing 
fault requirement where no such requirement is imposed by its 
implementing statute is invalid)."  Neumann v. West, 14 Vet. 
App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for wrist joint pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic bilateral wrist joint pains.

Muscle Pains

The veteran has claimed muscle pains and cramps in the legs.  
In June 2003, a VA muscles examiner elicited a complaint of 
muscle aches of the neck area and the arms.  The examiner 
also noted muscle pain in the wrists; however, the Board has 
addressed this as pain in the wrist joints.  The examiner 
concluded, "I do not detect any muscle soreness or muscle 
weakness and cannot make any specific diagnosis per his 
muscle and joint pain."  X-rays and MRI did, however, rule 
out service connection for undiagnosed illness for the neck, 
shoulders, hips, lumbar spine, and ankles, as specific 
diagnoses were offered.

The veteran's complaints of muscle pains of the neck, arms, 
and legs have existed for more than six months.  These have 
not been attributed to a known diagnosis.  Under 38 C.F.R. 
§ 4.73, painful muscle groups can warrant ratings up to 60 
percent, depending on the severity of the injury, and 
compensable ratings are warranted for moderate injury of any 
muscle group.  Therefore, it is at least as likely as not 
that the veteran's muscle pain has been manifested to a 
degree of 10 percent.  There has been no evidence presented 
that suggests that these symptoms are the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  The regulatory requirements for presumptive 
service connection for muscle pains have therefore been met.  
Service connection is granted for an undiagnosed illness 
manifested by muscle pains of the neck area, arms, and legs.  


ORDER

Service connection for bilateral wrist joint pains, due to 
undiagnosed illness, is granted.

Service connection for muscle pains in the neck, arms, and 
legs, due to undiagnosed illness, is granted.


REMAND

GERD

The RO issued an SOC addressing service connection for GERD 
in July 2003.  Since then evidence of possible relevance, 
such as a March 2003 esosphagogastroduodenoscopy report from 
Dr. Samad, has been submitted.  The RO has not considered 
this evidence in an SSOC and the veteran has not waived his 
right to initial consideration by the RO.  Thus, a remand 
will be necessary for this procedural safeguard.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).



Hypertension 

Where there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim, VA must offer the 
veteran an examination.  38 U.S.C.A. § 5103A (d) (2), 
38 C.F.R. § 3.159(c) (4) (i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

An August 1984 SMR notes a blood pressure reading of 140/90.  
A March 2003 private medical report notes a history of 
hypertension.  Thus, it is plausible that hypertension began 
during active military service.  The veteran should be 
offered an examination to determine the nature and etiology 
of his claimed hypertension.  Id.  

Acquired psychiatric disorder, Major Depression, Sleep 
Disorder, Memory Loss, and PTSD 

The veteran requested service connection for such symptoms as 
memory loss, depression, sleep disorder, and PTSD.  He 
submitted a list of PTSD stressors in April 2002.  In April 
2002, a service comrade corroborated certain stressful 
events.  More recently, the veteran has asserted that 
depression might be secondary to service-connected 
disabilities.

A June 2003 VA evaluation report associates memory loss and 
sleep disturbances with depressive disorder and suggests that 
PTSD might be present.  The VA evaluator recommended a more 
complete psychological evaluation.  

In September 2003, the veteran underwent a VA mental 
disorders examination; however, the complete examination 
report is not associated with the claims files.  Moreover, 
the July 2003 SOC could not have considered evidence 
submitted since that time and no SSOC has been issued.  Thus, 
a remand is necessary for search for the complete September 
2003 report, for further examinations, and for a supplemental 
statement of the case (SSOC).  

Accordingly, this case is REMANDED for the following:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a notice that includes: (1) 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The RO should undertake a search for 
the missing portion of the September 2003 
VA mental disorders examination report.  
If located, the report should be 
associated with the claims files.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for an examination to determine whether 
the veteran has hypertension, and if so, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
hypertension began during active service.  
The physician is asked to review the 
claims file including an August 1984 SMR 
that notes a blood pressure reading of 
140/90.  The physician should offer a 
complete rationale for any conclusion in 
a legible report.  If any question cannot 
be answered, the physician should state 
the reason. 

4.  The RO should also make arrangements 
for a psychiatric examination to 
determine whether the veteran has one or 
more Axis I mental disorders.  The 
physician is asked to review the claims 
files and note that review in the report.  
For each Axis I diagnosis offered, the 
physician should address whether it is at 
least as likely as not (50 percent or 
greater probability) that it is related 
to active service.  For any mental 
illness found unlikely to be unrelated to 
active service, the physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the disorder is caused 
or aggravated by service-connected 
disabilities.  At the time of this 
writing, the service-connected 
disabilities include migraine and muscle 
tension headaches, bilateral 
chondromalacia patella, torn right medial 
meniscus, right 5th finger degenerative 
changes, painful bilateral wrist joints, 
and muscle pains of the neck area, arms, 
and legs.  

The psychiatrist is also asked to 
specifically address whether the 
veteran's claimed memory loss is a 
manifestation of a diagnosed illness, 
and, if so, which diagnosed illness.  

The psychiatrist is also asked to 
specifically address whether the 
veteran's claimed sleep disturbance is a 
manifestation of a diagnosed illness, 
and, if so, which diagnosed illness.  

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.  The SSOC should consider all 
relevant evidence submitted since the 
July 2003 SOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s). 38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


